Citation Nr: 0211057	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an initial rating higher than 20 percent 
for thoracic outlet syndrome (TOS) of the right upper 
extremity with carpal tunnel syndrome (CTS). 

4.  Entitlement to an initial rating higher than 20 percent 
for TOS of the left upper extremity with CTS.


REPRESENTATION 

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 until 
December 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Togus, Maine RO in December 1997 
and April 1999 which collectively granted service connection 
and a 10 percent rating for TOS of the right upper extremity, 
granted service connection and a 10 percent rating for TOS of 
the left upper extremity, and denied service connection for 
hypertension and a cervical spine disability.  The grants of 
service connection were effective December 16, 1995.  The 
veteran appealed for higher ratings for TOS of the upper 
extremities, and appealed the denial of service connection 
for hypertension and for a cervical spine disability.  A 
personal hearing was held before an RO hearing officer in 
March 2000.  By rating action dated in December 2000, the 10 
percent disability evaluation for each upper extremity was 
increased to 20 percent, effective from December 16, 1995.  

The Board notes that service connection was also denied for a 
heart disability in the December 1997 rating decision.  As 
the veteran did not appeal this determination, it is not in 
appellate status, and will not be addressed by the Board.  
38 U.S.C.A. § 7105 (West 1991). 


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.  

2.  The veteran does not currently have chronic hypertension.

3.  Spur formation at C6 was first clinically demonstrated 
more than one year after discharge from active duty, and 
there is no competent evidence that the veteran has a current 
cervical spine disability which is related to an incident of 
service.

4.  The service-connected TOS with CTS of the right upper 
extremity is manifested by subjective complaints of pain, 
tingling and numbness, primarily upon raising the arm over 
the head, or having the arm in any distorted position.  Such 
symptoms are analogous to occasional attacks of blanching or 
flushing. 

5.  The service-connected TOS with CTS of the left upper 
extremity is manifested by subjective complaints of pain, 
tingling and numbness, primarily upon raising the arm over 
the head, or having the arm in any distorted position.  Such 
symptoms are analogous to occasional attacks of blanching or 
flushing. 


CONCLUSIONS OF LAW

1.  Claimed chronic hypertension was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  

2.  A cervical spine disability was not incurred or 
aggravated during active duty service, and arthritis of the 
cervical spine was not shown to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

3.  The criteria for a rating in excess of 20 percent for 
service-connected TOS of the right upper extremity with CTS 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.124a, Diagnostic Codes 8515 and 
8517, and 4.104, Diagnostic Code 7117 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7117 (2001).

4.  The criteria for a rating in excess of 20 percent for 
service-connected TOS of the left upper extremity with CTS 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.124a, Diagnostic Codes 8515 and 
8517, and 4.104, Diagnostic Code 7117 (1997); 38 C.F.R. 
§ 4.104, Diagnostic Code 7117 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the June 1999 statement of the case, and the 
December 2000 supplemental statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and that he has been provided ample 
opportunity to submit information and evidence.  Moreover, 
because it is found there is no indication that there is any 
additional existing, potentially relevant evidence to obtain, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159 (2001)).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims as evidenced by various 
letters soliciting information and/or evidence (see, e.g., RO 
letters of December 1996, September 1998 and March 2002).  In 
a report of contact dated in July 1999, the veteran indicated 
that he had sought no other treatment other than that 
provided by VA.  The RO has assisted the veteran in obtaining 
the VA evidence in support of his claim.  He also presented 
testimony upon personal hearing on appeal in March 2000 in 
support of his claim.  Significantly, neither the appellant 
nor his representative has indicated and there is otherwise 
no indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claim is ready to be considered on the merits.

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis and cardiovascular-
renal disease (which includes hypertension), if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2001).

1.  Hypertension

Factual Background

The appellant contends that he currently has chronic 
hypertension which was incurred in service.  In a February 
2002 statement, his representative cited the rating criteria 
pertaining to hypertension and asserted that the March 1999 
VA examination for hypertension was inadequate as the 
readings were not obtained as prescribed in that Code.  In 
this regard, the Board notes that the rating criteria are 
intended for just that, rating the severity of a service-
connected disability, and are not applicable here.  In this 
case, the veteran's condition has been evaluated on multiple 
occasions and has always been diagnosed as labile (not 
chronic) hypertension.  The Board finds that the March 1999 
VA examination was adequate as multiple blood pressure 
readings and a thorough history were taken.

The service medical records reflect that the veteran's blood 
pressure was obtained on numerous occasions throughout the 
course of his service and was shown to widely fluctuate to a 
high of 126/92 in December 1992, and down to 110/60 in 
December 1994.  However, his diastolic readings during 
service were predominantly in the 70s and 80s.  In January 
1995 he was seen for complaints not pertinent to this appeal 
and was noted to have a blood pressure reading of 150/90.  It 
was recorded that he would return for serial blood pressure 
readings.  The veteran returned to the clinic on February 1, 
1995 where it indicated that he would have his blood pressure 
checked for six days.  His blood pressure was taken in both 
arms over the course of the next two weeks and was not shown 
to be higher than 130/88 in the right arm on February 13, 
1995.  The diastolic pressure readings were recorded as 
predominantly within the 70 range during that time frame.  An 
assessment of blood pressure - within normal limits was 
rendered at that time.  In a report of medical history dated 
in December 1995, the veteran reported a history of high or 
low blood pressure.  The reviewing examiner noted that the 
veteran's blood pressure had been checked for six days but he 
did not receive treatment.  Upon examination in December 1995 
for separation from active duty, the appellant's blood 
pressure was noted to be 130/90.

A pre-employment physical examination from the Eastern Maine 
Medical Center dated in November 1996 reflects that the 
veteran gave a history of fluctuating blood pressure readings 
which were monitored closely.  He said he was given high 
blood pressure medication for a while but that his blood 
pressure eventually settled down.  A notation of labile blood 
pressure was recorded.  

A VA outpatient record dated in April 1997 reflects that the 
veteran was seen for complaints affecting his arms.  Blood 
pressure readings of 136/92 and 138/92 were obtained in the 
left and right arms, respectively, on that occasion.  The 
veteran reported that he once had a diastolic reading of 98 
with a headache.  The diagnostic impression was labile 
hypertension, and Inderal was prescribed.  A VA outpatient 
clinic note dated in May 1997 showed a blood pressure reading 
of 144/82.

The veteran was afforded a VA general medical examination in 
May 1997 and reported that his blood pressure was usually 
116/60, but that he had been told that it varied.  He said 
that on one occasion it was 200/190, then 190/90 and then 
140/88.  It was related that he had first been told of 
hypertension in 1993, and had taken no medication for it, but 
had been placed on Propranolol for the condition a month 
before.  He said that he had his blood pressure checked by 
monitor at a private physician's office.  On examination, 
blood pressure reading of 150/96, 140/82 and 138-140/90 were 
obtained upon sitting, in the supine position, and upon 
standing, respectively.  A diagnosis of labile hypertension 
was rendered. 

In a VA progress note dated in December 1997, the examiner 
indicated that the veteran had had labile hypertension.  When 
examined, his blood pressure was 144/98.  In March 1998, 
successive blood pressure readings were shown to be 158/112, 
148/94, and after seeing the physician, 130/92.  An 
impression of labile hypertension was rendered and he was 
advised to increase his intake of fruits and vegetables and 
was prescribed a trial of Atenolol.

The veteran underwent a VA examination for hypertension 
purposes in March 1999.  The veteran reported that he had 
markedly elevated blood pressure during service, and had 
since had multiple blood pressure checks with inconclusive 
findings; and that his blood pressure would be markedly 
elevated on any given day and quite normal on others.  It was 
reported that he had been prescribed Atenolol daily which he 
had taken fairly faithfully, but had not taken for the past 
two or three weeks.  It was recorded that he had not had any 
blood pressure checks for a number of months.  The examiner 
related that the appellant's blood pressure readings on 
examination varied in both arms and were between 146/96 and 
150/100.  The diagnosis was labile hypertension.

He veteran returned for blood pressure checks in early April 
1999 and was shown to have readings in the left arm of 152/84 
while sitting, and 126/82 while standing.  Blood pressure 
readings in the right arm were 140/90 sitting, and 146/82 
while standing.  On the following day, blood pressure 
readings of 138/84 and 140/82 were obtained, respectively. 

At an RO hearing in March 2000, the veteran said he was not 
currently taking blood pressure medication, and that doctors 
were continually alternating between prescribing such 
medication and taking him off the medication.

Legal Analysis

"Hypertension" means persistently high arterial blood 
pressure.  While there are different systolic/diastolic 
thresholds for high blood pressure, one common standard is 
140/90.  See Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1985).  

The veteran's service medical records show that he had 
occasional elevated blood pressure readings, although his 
diastolic readings were predominantly less than 90.  He 
underwent serial blood pressure readings in February 1995 and 
it was determined that his blood pressure was normal.  Upon 
discharge examination in December 1995, a diastolic reading 
of 90 was recorded.  Although some elevated blood pressure 
readings were shown in service, the service medical records 
are negative for a diagnosis of chronic hypertension. 

Post-service, the appellant was shown to have a continuing 
pattern of alternating elevated and normotensive blood 
pressure readings which the examiners of record have 
consistently diagnosed as labile hypertension, as 
distinguished from chronic hypertension.  The post-service 
evidence shows that the veteran has been intermittently 
prescribed medication for hypertension, but by his own 
account, substantiated by the evidence of record, he was 
taken off medication several times and has nonetheless been 
intermittently normotensive.  He stated at his personal 
hearing in March 2000 that he was not currently taking 
medicine for high blood pressure.  There is no evidence 
showing that the veteran currently has chronic hypertension 
which was incurred in service or manifested to a compensable 
degree within one year of his separation.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  The evidence shows that the 
veteran has labile hypertension, but not diagnosed chronic 
essential hypertension.

Service connection may only be granted if there is a current 
disability due to a disease or injury in service.  Degmetich, 
supra.  As there is no evidence of current chronic essential 
hypertension, service connection is not warranted for this 
condition.  Although the veteran has asserted that he 
incurred chronic hypertension in service, as a layman, he is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Cervical Spine Disability

Factual Background

The appellant contends that he has a cervical spine 
disability which was incurred in service.  The service 
medical records reflect no complaints, treatment, or findings 
referable to the neck or cervical spine.  His spine was 
listed as normal on separation medical examination in 
December 1995.

Post-service medical records are negative for a diagnosis of 
a cervical spine disability.

On VA examination in May 1997, the veteran complained of pain 
in the thoracic spine, and reported none in the cervical 
spine.  On examination, there was full range of motion of the 
neck.  A cervical spine disability was not diagnosed.

The veteran underwent a VA examination in July 1997 for an 
unrelated issue and it was noted that he had no pain in the 
lower cervical region or on any kind of neck movement.  
Examination disclosed full range of motion of the neck in all 
directions without any symptoms.  A cervical spine disability 
was not diagnosed.

VA outpatient progress notes dated in December 1997 that the 
veteran had fairly good neck motion with no masses in the 
neck, but there was some discomfort when he tilted his head 
toward the left.  An X-ray of the cervical spine was obtained 
in December 1997 which showed minimal spur formation at C6.  
A computed tomography scan of the cervical spine was 
performed on the same date and was normal.  A VA outpatient 
clinic note dated in April 1998 shows that the veteran sought 
treatment for symptoms affecting the right side of the neck 
and right arm which he described as popping of the neck 
whenever he turned it in a different direction.  Following 
examination, electromyography (EMG) and nerve conduction 
studies, it was determined that the findings included no 
evidence of a cervical root lesion on the right. 

By a statement dated in May 1998, the veteran's 
representative contended that the veteran might have 
degenerative joint disease or degenerative disc disease of 
the cervical spine, and that his upper extremity symptoms 
might be due to such a disability.  He requested that further 
studies be performed.

On VA examination in March 1999, there was full range of 
motion of the neck bilaterally.  A cervical spine disability 
was not diagnosed.

The veteran testified upon personal hearing on appeal in 
March 2000 that he had a pinched nerve in his neck which was 
aggravated upon turning his head and was very painful.

The veteran underwent a VA examination in September 2000 
where it was noted that he had full range of motion of the 
neck, bilaterally.  The examiner stated that X-rays of the 
neck were within normal limits, and referred to a normal 
computed tomography study of the neck in December 1997.  A 
cervical spine disability was not diagnosed.

Legal Analysis

The evidence in this regard reflects that the veteran does 
not allege injury or treatment for a cervical spine disorder 
in service, nor was any disability found at that time.  The 
record shows, however, that he has had complaints relating to 
such since 1998, and an X-ray in December 1997 was 
interpreted as showing spur formation at C6.  The Board 
notes, however, that a computed tomography study of the 
cervical spine on that same date was interpreted as normal.  
In April 1998, EMG and nerve conduction studies showed no 
evidence of a cervical root lesion.  More recently, in 
September 2000, a VA examiner stated that an X-ray of the 
cervical spine was normal.  While the Board has carefully 
considered the veteran's complaints of painful symptoms 
affecting the neck, the preponderance of the evidence does 
not objectively demonstrate a cervical spine disability for 
which service connection may be granted.  Such a 
determination requires a finding of a current disability that 
is related to injury or disease in service which is not 
sufficiently demonstrated in this case.  Degmetich, supra; 
Rabideau, supra.

However, even assuming that the veteran does indeed have spur 
formation at C6, the medical evidence does not show that 
arthritis was demonstrated to a compensable degree within one 
year of the veteran's separation to establish service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Moreover, there is no competent medical 
evidence of record to indicate that any currently claimed 
neck symptomatology is etiologically related to service.  The 
Board thus finds that service connection for cervical spine 
disability is not warranted.  As indicated above, service 
connection requires evidence of disability resulting from 
disease or injury in service which is not actually claimed or 
otherwise established in this case.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

The only remaining evidence in support of the veteran's claim 
is the assertion made by the veteran and his representative 
to the effect that he currently has a cervical spine 
disability which is linked to service.  However, as 
laypersons, the veteran and his representative are not 
competent to provide a medical opinion as to matters that 
require medical expertise.  Espiritu, supra. 

The preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert, supra.

B.  Increased rating claims

Service connection for TOS of the right and left upper 
extremities was granted by rating action dated in December 
1997 and a 10 percent disability evaluation was assigned, 
effective from December 16, 1995.  By rating action dated in 
April 1999, the right arm disability was recharacterized as 
TOS with CTS.  By rating action dated in December 2000, the 
10 percent disability evaluation for each service-connected 
upper extremity was increased to 20 percent disabling, 
effective from the date of the initial grant, December 16, 
1995.  In a January 2002 rating decision, the left arm 
disability was recharacterized as TOS with CTS.

The veteran contends that his service-connected bilateral TOS 
with CTS of the upper extremities is more disabling than 
currently evaluated.

Because the two disabilities share essentially the same 
evidentiary background and involve similar legal 
considerations, the factual background, the law and 
regulations common to both issues and the analysis will be 
discussed together.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Governing regulation provides that when an unlisted condition 
is encountered it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  As an 
unlisted condition, the veteran's service connected TOS with 
CTS of both upper extremities has been evaluated by analogy 
under 38 C.F.R. § 4.104, Diagnostic Code 7117 (pertaining to 
Raynaud's syndrome) and 38 C.F.R. § 4.124a, Diagnostic Code 
8517 (pertaining to paralysis of the musculocutaneous nerve). 

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins 
were revised, effective January 12, 1998.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  The old rating criteria may be 
applied throughout the period of the appeal, if they are more 
favorable to the veteran; but the new rating criteria are 
only applicable to the time since January 12, 1998, when the 
new regulations became effective.  VAOPGCPREC 3-2000.

Under the rating criteria in effect prior to January 12, 
1998, a 20 percent evaluation is appropriate for Raynaud's 
disease with occasional attacks of blanching or flushing; a 
40 percent evaluation requires frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis; 
a 60 percent evaluation requires multiple painful, ulcerated 
areas; and a 100 percent evaluation requires a severe form of 
the disease with marked circulatory changes such as to 
produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Diagnostic Code 7117 (1997).  
As reflected by a note following these criteria, the 
schedular evaluations in excess of 20 percent under Code 7117 
are for application to unilateral involvements.  With 
bilateral involvements, separately meeting the requirements 
for evaluation in excess of 20 percent, 10 percent will be 
added to the evaluation for the more severely affected 
extremity only, except where the disease has resulted in an 
amputation.  The 20 percent evaluations are for application 
to unilateral or bilateral involvement of both upper and 
lower extremities.  Id.

Under 38 C.F.R. § 4.104, Diagnostic Code 7117, effective 
January 12, 1998, a 20 percent evaluation is warranted when 
characteristic attacks occur four to six times a week.  A 40 
percent evaluation is provided when there are characteristic 
attacks occurring at least daily.  A 60 percent evaluation is 
provided when there are two or more digital ulcers and a 
history of characteristic attacks.  A 100 percent evaluation 
is provided with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  38 C.F.R. § 4.104, Diagnostic Code 
7117 (2001).  For purposes of this section, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.   Id.

Additionally, 38 C.F.R. § 4.124a, Diagnostic Code 8517 
provides that mild incomplete paralysis of the 
musculocutaneous nerve of the dominant extremity warrants a 
zero percent rating; moderate incomplete paralysis warrants a 
10 percent rating; and severe incomplete paralysis warrants a 
20 percent rating.  Complete paralysis with weakness but not 
loss of flexion of the elbow and supination of the forearm 
warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8517 (2001). 

Given that the appellant also carries a diagnosis of CTS, 
another potentially applicable rating code is 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, which provides that a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the median nerve of the dominant upper extremity.  A 30 
percent evaluation requires moderate incomplete paralysis.  A 
50 percent evaluation requires severe incomplete paralysis.  
A 70 percent evaluation requires complete paralysis with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand), incomplete and defective pronation, an 
absence of flexion of the index finger and feeble flexion of 
the middle finger, an inability to make a fist (the index and 
middle fingers remain extended), an inability to flex the 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb at right angles to the palm, weakened 
flexion of the wrist and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2001).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2001).

Factual Background

Service medical records show that the veteran was diagnosed 
with TOS.

Private clinic notes from Eastern Maine Medical Center dated 
in November 1996 were received in which the veteran described 
episodes of numbness and blueness of the arms at least 
several times a week while engaging in certain motions such 
as hanging his arms down, holding his young daughter, cutting 
steak, holding his arms overhead, and welding.  He related 
that there was no loss of strength or pain, and that he had 
lost no time from work.  He denied nocturnal symptoms.  The 
examiner indicated that the veteran was able to perform some 
job functions with TOS.

A VA outpatient clinic record dated in April 1997 noted that 
the veteran was seen to establish treatment of an upper 
extremity disability.  He stated that his wrists were most 
painful at that time.  Pertinent diagnoses were questionable 
TOS and questionable carpal tunnel.

The veteran underwent a VA general medical examination in May 
1997 and reported complaints referable to his upper 
extremities to include numbness, tingling, blueness and 
visible engorgement of the veins of the volar surface of the 
arms.  He stated that this happened two to three times a day 
and had become more painful and frequent over time.  The 
appellant said that his symptoms were worsened by walking, 
occurred with eating and cutting with a knife, and reaching 
overhead and pulling arms downward, and were decreased by 
moving the arms and extending the neck.  He indicated that at 
night, his arms felt like "balloons" and awakened him from 
sleep.  He said that this happened two to three times a week.  
He related that he also had the sensation of "tendons are 
being pulled out of my arms" which lasted 24 to 36 hours, 
for the past two to three years, and was related to the 
amount of work he performed.  The appellant also had 
bilateral wrist complaints of pain medially in the anatomical 
position two to three times a week, following sanding or 
welding.  He said that the right wrist complaints did not 
occur synchronously with the forearm symptoms.  It was noted 
that he worked 40 hours a week painting and welding.  

On examination, it was reported that the cranial nerves were 
normal and that sensory, motor and reflex testing of all 
extremities was normal.  Range of motion of the shoulders, 
elbows, and wrists were within normal limits and were grossly 
normal on examination, as were the hands.  The examiner 
referred to the VA outpatient clinic note of April 1997 in 
which it was reported that there was no pulse when abducting 
the left arm.  It was also indicated at that time that there 
was a questionable Tinel's sign regarding CTS, as well as a 
question of whether the appellant had TOS.

Upon examination of the bones, muscles and joints, it was 
noted that two attempts to perform Adson's maneuver failed to 
show a positive response.  There was no obvious cervical rib.  
Pertinent impressions following examination were upper 
extremity complaints, previously diagnosed as TOS, question 
this, hand symptoms diagnosed as possible bilateral CTS, 
question this, and forearm complaints consistent with 
possible overuse syndrome in the occupation of sanding and 
welding.  

At a July 1997 VA examination, the veteran complained of 
symptoms of TOS including numbness of the index and middle 
fingers, later progressing across his hand and into the 
thumb.  If he was using his hands with his arms overhead, he 
developed a cramping pain in the volar forearm.  He said the 
symptoms decreased after he put his arms down and rested 
them.  He said he was able to continue working and did not 
develop any weakness as long as he did not have to do 
anything strenuous overhead.  On examination, Adson's test 
was positive in both arms.  Muscle testing was entirely 
normal, including in every muscle group in the upper 
extremities.  Tendon reflexes were very hypoactive in the 
upper extremities, and were barely 1+.  Numbness was not 
constant and was aggravated only by arm and shoulder 
position, and persisted for minutes or longer afterwards.  
The rest of the examination was entirely normal and there was 
no physical evidence of CTS.  The examiner said he agreed 
with the diagnosis of TOS with a very strongly positive 
Adson's test and symptoms which were consistent.  He said the 
cramping, pulling sensation in the forearm was due to 
transient ischemia.  The doctor recommended avoidance of 
activities which aggravated his symptoms.

A VA outpatient record dated in December 1997 noted that the 
appellant was seen for complaints which included pain in the 
palm of the hands, on the surface of the forearms, and 
curling of the fingers with activities such as turning nuts 
and bolts or spray painting.  He related that pain was more 
persistent toward the end of the day, to the point that he 
did not want to wash his hair.  He said that he had had to 
give up carrying a gun into the woods because his arms would 
become painful and appeared to be weak mostly due to pain.  
The veteran related that such symptoms sometimes awakened him 
at night and he would have to take some Ibuprofen.  Following 
examination, it was commented that this was a complicated 
problem to elucidate, but that it was interfering with his 
work and with his desire to exercise or hunt.  He was placed 
on Naprosyn and a battery of tests were ordered, to include 
EMG.  

The veteran underwent EMG studies of both upper extremities 
at the VA in April 1998.  A summary of sensory and motor 
nerve conduction of both upper extremities  showed a 
borderline right median motor distal latency, but normal 
conduction otherwise.  Needle examination of the right upper 
extremity, including the cervical paraspinal, was negative.  
An impression of mild right carpal tunnel entrapment was 
rendered.  

In March 1999, the veteran underwent VA examination where it 
was reported that he currently worked in parts and sales for 
a heavy equipment company.  It was noted that he had been a 
welder in service and was active as a mechanic after service.  
It was reported that while in service the veteran had 
suffered recurrent attacks of pain and numbness in both arms 
and that such symptoms had increased in severity and 
frequency.  The appellant related that folding his arms 
behind his head in bed would consistently cause them to fall 
asleep.  He reiterated complaints previously noted in prior 
examinations and said that this ultimately led to cramping in 
the forearms and fingers.  It was reported that carrying 
heavy loads precipitated symptoms in each arm, but that the 
right was slightly more affected than the left.  He said that 
using a computer or typing did not bring on numbness.

The veteran stated that when his arms were asleep, he had 
severe weakness in both arms and hands.  He indicated that he 
had not noticed any swelling or stiffness.  He said that he 
was able to end the numbness in his arms by bringing the 
upper extremities into a dependent position and exercising 
his arms and shoulders.  It was reported that sneezing would 
occasionally cause a sudden sensation of numbness in the left 
arm, and that cramping was also associated with his having to 
hold a screwdriver or manipulating nuts and bolts.  

Upon examination, it was reported that the veteran was right-
hand dominant and that there was no evidence of visible 
atrophy.  The levator scapulae muscles were tight and 
slightly sensitive, bilaterally.  He had a positive Adson's 
test on both sides.  The hyper-abduction test was also 
positive.  It was reported that with the arm held overhead at 
180 degrees of flexion and the shoulder externally rotated, 
the radial pulse conspicuously and consistently disappeared 
on both sides.  It was noted that rotating the head to the 
side also caused the radial pulse to disappear with the arm 
pointing toward the ceiling.  The deep tendon reflexes in the 
upper extremities were all 1+.  There was no motor or sensory 
deficit.  

Following examination, the examiner commented that the 
veteran almost certainly had TOS that became symptomatic with 
overhead use or carrying heavy loads.  It was related that he 
could avoid attacks by avoiding positions or activity which 
triggered those events.  The examiner noted that the CTS 
diagnosed on EMG in April 1998 did not appear to enter the 
picture and for all practical purposes, was asymptomatic.  
The examiner added that when the arms were numb, there was 
marked fatigability, weakened movement, and lack of endurance 
with cramping in the hands and forearms, bilaterally.

The veteran testified upon personal hearing on appeal in 
March 2000 and reiterated and elaborated on many complaints 
previously cited.  He said his condition was worsening.  He 
said that his arms were painful, and that he could not push 
his children on swings because it hurt his hands and arms.  
He stated that he could not relax or sleep with his arms 
overhead and had to keep them down.  The veteran stated that 
he could not swing a hammer, or type on a computer and had 
lost a position he had applied for because of arm disability.  
He related that symptoms occurred when he brushed his teeth, 
and that when he washed his hair, his muscles cramped and 
fingers curled, and his wife had to come in and finish 
shampooing.  He related that he was unable to engage in small 
activities due to hand pain.  The veteran said that he had 
been prescribed Ibuprofen and Naprosyn after the Ibuprofen 
irritated his stomach.  He related that he had to wear a 
wrist brace when he drove.  He indicated that he currently 
worked as a warehouse manager.

The appellant underwent a VA examination in September 2000 
where he reported additional complaints to include tingling 
and numbness affecting the two smallest fingers of each hand 
with impaired dexterity when typing, writing or using 
wrenches or screwdrivers.  He described a "squeezing" or 
cramping feeling in both distal forearms on the volar side 
which were said to pull his wrists into flexion until he 
cleared the symptoms by letting go and exercising the 
fingers.  The veteran was reported to be asymptomatic for any 
numbness affecting the thumb, index finger or long finger on 
current examination.  The veteran said he had good grip 
strength and no weakness unless there was numbness and 
cramping. 

Physical examination disclosed that the hyper-abduction test 
was only occasionally positive.  It was reported that the 
bilateral radial pulse was still strong unless the shoulder 
was externally rotated whereupon it would disappear on both 
sides.  During a simulation of pinching wrists, wrist flexion 
and twisting of the fingers, the radial pulse remained 
strong.  It was noted that all other activities resulted in 
strong radial pulse except for when the overhead position was 
assumed.  The diagnostic impressions were TOS, bilateral and 
somewhat atypical, and ulnar nerve dyesthesias, bilateral, 
were rendered.  The examiner commented that the veteran's 
symptoms did not represent the classical definition of a 
full-blown TOS, and that what bothered him currently did not 
appear to be the result of TOS.  Nerve conduction studies 
were ordered.  

The veteran was afforded a peripheral nerve examination in 
December 2000.  His complaints and prior medical history were 
documented.  Upon neurological evaluation, strength was 5/5 
and bulk and tone were intact.  There was no thenar or 
hypothenar wasting in the upper extremities.  Sensory testing 
was intact to pinprick, light touch, vibratory and joint 
positive sense, bilaterally.  There was a positive Tinel's 
sign at the right elbow and minimally at the right wrist.  
The Phalen's sign was negative.  The appellant had 2+ 
reflexes in the upper extremities and they were symmetric.  
He was reported to have a good strong radial pulse except 
when the shoulder was abducted to 90 degrees.  The results of 
EMG studies performed in December 2000 were delineated.  In 
the assessment, it was reported that the veteran's clinical 
diagnosis was that of a possible vascular and symptomatic 
TOS.  It was noted that there was no evidence of true 
neurogenic TOS and that EMG confirmed "mild right carpal 
tunnel syndrome on the left evidenced by borderline 
prolongation of the left median motor distal latency" 
(emphasis added), and otherwise normal findings.  It was 
noted that there was no electrical evidence for true 
neurogenic TOS, that he did not have the clinical stigmata 
and did not have the electrodiagnostic findings to support a 
diagnosis of such.  The examiner stated, "We are left with a 
diagnosis of symptomatic or disputed type of thoracic outlet 
syndrome which could be because of myogenic influences on the 
lower cord of the brachial plexus or on the subclavian 
vessels."  He added that such a disability was a 
"controversial entity" best treated conservatively with 
Leffert's exercises. 

In an addendum dated in January 2001, a VA examiner stated 
that the diagnosis of TOS was being retracted because the 
overall picture of the disability was not adequately typical.  
It was noted that the EMG studies showed only left CTS.  It 
was added that in normal people, it was not unusual for 
numbness to develop when arms and shoulders were place in 
"distorted" positions, normally at extremes of motion.  The 
examiner stated that the diagnosis of bilateral ulnar nerve 
dyesthesias should also be discarded, and that neither true 
neurogenic or vascular TOS was thought to be present.  

In a February 2001 addendum, the results of the nerve 
conduction studies were associated with the September 2000 
examination report.  It was found that the appellant had mild 
right CTS and that this was the only pathology that could be 
demonstrated.  It was the opinion of the examiner that the 
veteran's service-connected disability did not fulfill the 
criteria for TOS on either a vascular or neurogenic basis.  
It was added that his difficulties were shared by many people 
who were judged as being normal.  The examiner stated that 
the borderline prolonged latency on the left did not add up 
to CTS on the left.  

In a subsequent addendum dated in February 2001, another VA 
examiner stated that the raw data were reviewed, and that 
there had been an obvious typographical error in the 
assessment/recommendation section of his notes [in December 
2000] which should have read "He has mild CTS on the left 
evidenced by borderline prolongation...."  He said that EMG 
study showed very mild left CTS.  It was the examiner's 
opinion that the veteran likely had myofascial pain.  He 
stated that disputed TOS was debated and extremely 
controversial in the medical literature.

Legal Analysis

Although service medical records show that the veteran was 
diagnosed with TOS, post-service examination and diagnostic 
testing have questioned the accuracy of that earlier 
diagnosis.  As can clearly be seen from the evidence above, 
there appears to be no definitive consensus opinion as to the 
diagnosis of the veteran's current service-connected 
disabilities of the upper extremities.  However, the record 
reflects that the veteran has undergone extensive examination 
and diagnostic testing over the years with findings most 
recently felt to represent mild CTS on the left.  There was 
no similar opinion regarding the right arm following recent 
work-up, but the Board notes that a finding of mild right 
carpal tunnel entrapment was recorded following nerve 
conduction and EMG studies in April 1998.  The veteran has 
reported that the right arm is the one most affected by 
disabling symptoms.  Neurological findings in the upper 
extremities have been at most mild in nature.

CTS is "a complex of symptoms resulting from compression of 
the median nerve in the carpal tunnel, with pain and burning 
or tingling paresthesias in the fingers and hand, sometimes 
extending to the elbow."  Wilson v. Brown, 7 Vet. App. 542, 
544 (1995) quoting Dorland's Illustrated Medical Dictionary 
1632 (27th ed. 1988).

The Board observes that although the appellant has reported 
significant subjective complaints relating to the service-
connected disability, there is less objectively identified 
pathology relating thereto.  As indicated above, he has been 
found to have mild CTS on EMG and nerve conduction studies.  
However, other neurological findings of the arms have 
overwhelmingly been found to be within normal limits.  On VA 
peripheral nerve examination in December 2000, strength, 
sensation and motor functions were reported to be grossly 
normal.  It was recorded that there were no other apparent 
neurological deficits in the upper extremities.  Such 
findings have not been inconsistent with any other 
examination in the record.

Therefore, if the bilateral disabilities of the upper 
extremities are rated under the criteria pertaining to 
neuropathy of the median or musculocutaneous nerves 
(Diagnostic Codes 8515 and 8517, respectively), the Board 
finds that the medical evidence does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 20 percent under these Codes.  As 
indicated above, VA examination and a number of diagnostic 
studies throughout the appeal period demonstrate that these 
disabilities cause no more than mild impairment.  There 
appears to be no description of the disabilities as worse 
than mild.  After consideration of all the evidence, the 
Board concludes that the neurological symptomatology 
associated with the service-connected upper extremity 
disabilities approximate the criteria for no more than mild 
impairment under Diagnostic Codes 8515 and 8517, and hence a 
rating higher than 20 percent is not in order for either 
upper extremity under these Codes. 

The Board has carefully reviewed the evidence of record 
including the veteran's testimony and statements in support 
of the claims on appeal.  Overall, it is found that the 
veteran's service-connected right and left TOS is most 
appropriately rated pursuant to the rating criteria of 
38 C.F.R. § 4.104, Diagnostic Code 7117, pertaining to 
Raynaud's disease, as no chronic upper extremity paralysis or 
other sensory impairment has been identified on repeated 
examination.  

The appellant's primary complaints consist of episodes of 
pain, tingling and numbness, curling of the fingers, 
discoloration and visible engorgement of the veins of the 
volar surface of the arms.  The latter two symptoms have not 
been objectively verified.  The veteran has reported that his 
symptoms primarily occur upon raising his arms over his head 
or having his arms in any distorted position, lifting heavy 
objects, and while engaging in a number of mundane activities 
and everyday movements, to include working, eating, washing 
his hair, playing with his children, as well as with exercise 
and recreational pursuits.  He has specifically indicated 
that he has had to change his position at work because of an 
inability to perform such duties as sanding and welding, 
screwing nuts and bolts and spray painting.  He has reported 
that bilateral wrist function has been substantially 
affected, to the extent that using wrenches or screwdrivers 
or holding a pen, writing, and typing cause tingling and 
numbness affecting the two smallest fingers of each hand 
resulting in impaired dexterity.  Many of the veteran's 
reported symptoms have not been shown on examination, and in 
January and February 2001, VA examiners indicated that the 
veteran's objectively demonstrated clinical findings were 
often found in normal people.

The Board finds that the old rating criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7117 are more favorable to the 
veteran, since the new rating criteria of this Code provide 
that evaluations are for the disease as a whole, regardless 
of the number of extremities involved.  If the veteran's 
bilateral TOS with CTS were rated under the revised rating 
criteria, separate 20 percent ratings for each arm would not 
be possible, and the evidence does not demonstrate that he 
meets the criteria for a rating higher than 40 percent (for 
both arms combined) under the revised criteria.  Hence, the 
old criteria of Code 7117 will be applied in this case.  
Karnas, supra.

The Board finds that the veteran's bilateral TOS of the upper 
extremities is analogous to Raynaud's syndrome manifested by 
occasional attacks of blanching or flushing.  38 C.F.R. 
§§ 4.20, 4.104, Code 7117 (1997).  Although neither blanching 
nor rubor has been demonstrated on medical examination, the 
veteran has reported that he has cyanosis, and some examiners 
have noted that he has numbness, tingling, and loss of radial 
pulses when he lifts his arms over his head.  The veteran has 
stated that his symptoms improve when he lowers his arms.  
The medical evidence does not show that the veteran's 
bilateral TOS of the upper extremities is manifested by 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis, and hence a rating higher than 20 percent 
is not warranted for either arm.  38 C.F.R. § 4.7 (2001) (The 
higher of two evaluations will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals held that 38 C.F.R. §§ 4.40, and 
4.45, concerning functional loss due to pain should be 
considered when evaluating limitation of motion from a 
disability.  However, Diagnostic Code 7117 does not evaluate 
the veteran's disabilities of the upper extremities with 
respect to loss of range of motion, and the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  As such, additional disability on that 
basis is not shown. 

The preponderance of the evidence is against the veteran's 
claims for higher ratings for TOS of each upper extremity 
with CTS.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert, supra.


ORDER

Service connection for chronic hypertension is denied.

Service connection for a cervical spine disability is denied.

A rating higher than 20 percent for TOS with CTS of the right 
upper extremity is denied.

A rating higher than 20 percent for TOS with CTS of the left 
upper extremity is denied.


		
	C. L. WASSER
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

